While I concur with the majority that the trial court did not abuse its discretion in denying appellant's motion for relief from judgment pursuant to Civ.R. 60(A) or 60(B), I do so for somewhat different reasons.
A motion for relief from judgment, pursuant to Civ.R. 60, is a collateral attack upon the judgment alleging it is voidable for any of the reasons set forth in the rule. Appellant's motion for relief from judgment does not attack the underlying judgment and alleges excusable neglect only in regards to its failure to timely file its notice of appeal with the correct clerk of the correct court.  The motion does not ask the trial court to make any change in the underlying judgment but asks the court to "correct the timely filing of the Notice of Appeal." Given these circumstances, because the motion does not attack the underlying judgment, Civ.R. 60 is clearly not applicable.
For these reasons, I would affirm the judgment of the trial court.